DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         This is in response to communication filed on 4/30/2020 in which claims 1-19 are pending. The application has been fully considered therefore this case is in condition for allowance.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of (US-10142066) Dravin teaches a signal quality evaluator uses the detection thresholds provided by the DFE to detect transitions in the input signal. The signal quality evaluator may execute jitter measurements and/or time interval error (TIE) measurements by evaluating the transitions in the input signal. While the closest prior art of (20200228434) Olgaard teaches a DUT for calculating a path loss as the difference in power between the reported transmitted power by the tester and the DUT received signal strength, and then calculate a transmit power as the desired RSSI (at the tester) plus the calculated path loss. However the closest prior arts above, alone or in combination fail to anticipate or render obvious the following recited features: determining measurement times based on said symbol points; and determining at least one signal quality parameter at said measurement times, wherein said at least one .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US-20100103006-$ or US-20030220758-$).did. or (US-8947276-$ or US-6300889-$).did. or (US-9874607-$).did. (US-20200228434-$ or US-20150155842-$).did. or (US-10142066-$).did.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633